Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 1, 2019

                                     No. 04-18-00883-CR

                                 April Loreace WILLIAMS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0874-CR-B
                         Honorable Jessica Crawford, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on June 27, 2019. See TEX. R. APP. P. 38.6(a). On the extended due
date, Appellant filed a second motion for an extension of time to file the brief until July 22,
2019.
       Appellant’s motion is GRANTED; the brief is due on July 22, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court